DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record such as US Publication Nos. 20060126390, 20200201570, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1, 12, and 17; in brief and saliently: a memory system comprising plurality of planes and a memory controller, and/or method of operating the memory controller configured to: in response to a first page data set and a second page data set being received, allocate a first address corresponding to a first memory block among the plurality of memory blocks to the first page data set and a second address corresponding to a second memory block among the plurality of memory blocks to the second page data set; if a plane indicated by the first address is different from a plane indicated by the second address, transmit the first page data set to a first multi-level buffer corresponding to the plane indicated by the first address, among the plurality of multi-level buffers, and transmit the second page data set to a second multi-level buffer corresponding to the plane indicated by the second address, among the plurality of multi-level buffers; and if the plane indicated by the first address is the same as the plane indicated by the second address, sequentially . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/           Primary Examiner, Art Unit 2827